J-S66035-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


JAMES D. SEDGWICK,                           :    IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                       Appellee              :
                                             :
                       v.                    :
                                             :
GLYNNIS M. SEDGWICK,                         :
                                             :
                       Appellant             :     No. 804 WDA 2015

                  Appeal from the Order Entered April 20, 2015,
               in the Court of Common Pleas of Clearfield County,
                      Civil Division at No(s): 2011-1038-CD

BEFORE: OLSON, STABILE, and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                   FILED NOVEMBER 19, 2015

        Glynnis M. Sedgwick (Wife) appeals pro se1 from the order entered

April 20, 2015, which granted the motion to dismiss filed by James D.

Sedgwick (Husband) and denied Wife’s request for appointment of a master.

We affirm.

        Husband and Wife were married in 1992 in Alaska.       They have two

children together who are ages seventeen and twelve.                The parties

separated in 2007, and on June 29, 2011, Husband, through counsel, filed a

complaint for divorce against Wife in the Court of Common Pleas of




* Senior Judge assigned to the Superior Court.
1
    Wife has represented herself throughout this litigation.
J-S66035-15


Clearfield County.2 Wife filed a counter-affidavit pursuant to section 3301(d)

of the divorce code stating that she opposed the entry of divorce because of

“arrears due” and other claims for economic relief including child and spousal

support. Counter-Affidavit, 8/25/2011. That counter-affidavit also set forth

that Wife understood that if she wished to raise economic claims, she must

file those with the Prothonotary in writing, serve them on Husband, and do

so before the date set forth on a notice of intention to request divorce

decree. On October 13, 2011, Husband filed a praecipe to transmit record.

No further action was taken in this case until August 12, 2014, when the trial

court scheduled a case management conference for September 11, 2014.

On September 11, 2014, the trial court entered a divorce decree.

          On October 10, 2014, the trial court entered an amended divorce

decree and retained “jurisdiction over any economic issues which have been

claimed or raised by either party during the course of this case.” Divorce

Decree, 10/10/2014.        On January 6, 2015, Wife wrote a letter to the trial

court requesting the appointment of a master and alimony pendente lite

(APL). The trial court scheduled a pre-trial conference, which was held on

March 20, 2015.       On April 21, 2015, the trial court issued an opinion and

order denying Wife’s request for appointment of a master and dismissing

Wife’s request for economic claims.       Specifically, the trial court concluded

that Wife “failed to raise any [economic claims] in a procedurally correct


2
    Wife is a resident of Virginia.
                                       -2-
J-S66035-15


manner” despite “being apprised of the necessity” of doing so. Opinion and

Order, 4/21/2015, at 2, 3.

      On May 19, 2015, Wife filed a notice of appeal. The trial court ordered

Wife to file a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925, and Wife filed timely a letter in response.

      On appeal, Wife has submitted a brief with this Court which

acknowledges her pro se status and requests that the brief be “acceptable.”

Wife’s Brief at 2 (unnumbered). She makes four specific requests, including

alimony, arrears, a change of name, and “repayment of [her] education

funds.” Id.    Wife then sets forth a chronological account of what has

transpired throughout the divorce and attaches numerous documents copied

from the certified record.

      “Briefs and reproduced records shall conform in all material respects

with the requirements of these rules as nearly as the circumstances of the

particular case will admit, otherwise they may be suppressed, and, if the

defects are in the brief or reproduced record of the appellant and are

substantial, the appeal or other matter may be quashed or dismissed.”

Pa.R.A.P. 2101. “[A]s a practical matter, this Court [dismisses] appeals for

failure to conform to the Rules of Appellate Procedure only where the failure

to conform to the Rules results in the inability of this Court to discern the

issues argued on appeal.” Kern v. Kern, 892 A.2d 1, 6 (Pa. Super. 2005).




                                     -3-
J-S66035-15


      Although Wife did not adhere to the mandates of the rules of appellate

procedure in formulating her brief, we decline to dismiss the appeal, as it

appears she is arguing that the trial court erred in failing to consider her

economic claims. Wife’s Brief at 3 (unnumbered).

      In appeals related to divorce actions, this Court employs an abuse-of-

discretion standard of review. See generally Verholek v. Verholek, 741

A.2d 792, 795 (Pa. Super. 1999) (“Our standard of review of awards of

equitable distribution, counsel fees, and alimony pendente lite is well

settled: we will not disturb a trial court’s determinations absent an abuse of

discretion.”). The trial court addressed this issue as follows.

              Despite being apprised of the necessity of filing her
      economic claims with the Prothonotary, and despite being
      warned that the Counter-Affidavit alone is insufficient to protect
      her economic rights, [Wife] failed to take any further action and
      the Court entered a final Decree of Divorce. [Wife] sent a letter
      to the President Judge seeking the appointment of a Master of
      Divorce and Alimony Pendente Lite (APL). Despite [Wife’s]
      failure to conform to the Pennsylvania Rules of Civil Procedure,
      the Court treated this letter as a formal filing and held a pre-trial
      conference on [Wife’s] request on March 13, 2015. At that time,
      counsel for [Husband] made an oral motion to dismiss [Wife’s]
      request for appointment of a master. [Husband’s] position
      regarding the appointment of a Master of Divorce is that [the]
      Court did not retain jurisdiction over any economic issues as
      [Wife] failed to raise any in a procedurally correct manner.

             Though the Court understands how challenging it is for pro
      se litigants to navitage the legal system, this Court must agree
      with [Husband] that no economic issues have been properly
      raised…. Simply put, [Wife] was apprised of the necessity of
      filing her economic claims with the Prothonotary; furthermore
      she was warned that the Counter-Affidavit alone was insufficient
      to protect her economic rights. However, she failed to take the


                                      -4-
J-S66035-15

      appropriate action to raise any economic claims; therefore the
      Court is without jurisdiction to address them[.]

Trial Court Opinion, 4/21/2015, at 2-3.

      We discern no abuse of discretion in the trial court’s conclusion that

Wife’s economic claims were not raised properly. Accordingly, we affirm the

order of the trial court.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/19/2015




                                    -5-